Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 1 is objected to.  Specifically, Applicants should amend the limitation “a silicone-acrylic graft copolymer” as recited in line 4 of claim 1 to --a silicone-(meth)acrylic graft copolymer-- for better clarity, which allows for both methacrylic and acrylic groups to be present.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 7 recites the limitation “the substrate” which lacks proper antecedent basis.  Applicants can easily overcome this rejection by amending claim 7 to --used for coating a surface of a substrate--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2016/0177408).
Claims 1 and 3: Watanabe teaches leather coating compositions which are comprised of (I) 50-80 wt% of an aqueous polyurethane resin, (II) 10-40 wt% of a matting agent, and (III) 1-30 wt% of a silicone-acrylic graft copolymer resin emulsion (paragraphs 0014-0016).  Component (I) reads on component (A) of claim 1 and the 50-80 wt% range taught by Watanabe has sufficient overlap with the 60-99 wt% range of component (A) in claim 1 so as to warrant a prima facie case of obviousness.  Component (III) of Watanabe is further taught as adhering to general formula (1) (paragraph 0016).  General formula (I) of Watanabe is substantially similar to general formula (1) of claim 1 so as to warrant a prima facie case of obviousness.  Specifically, variables X, Y, Z, R1, R2, a, b, c, and d in general formula (I) of Watanabe are identical to variables X, Y, Z, R1, R2, a, b, c, and d of general formula (1) of claim 1.  Additionally, the ratio of polyorganosiloxane of general formula (I) to a (meth)acrylic acid ester units as taught by Watanabe is 80:20 to 99:1 which falls within the 30:70 to 99:1 ratio range of claim 1.  The average particle size of component (II) is taught by Watanabe to range from 100-500 nm (paragraph 0090), which has sufficient overlap with the limitation “180 nm or less” as recited in claim 1 and “50-180 nm” as recited in claim 3 so as to warrant a prima facie case of obviousness.  
Claim 2: Variables X and R1 of Watanabe include a C1-C20 alkyl group and a C6-C20 aryl group, thereby satisfying claim 2 (paragraph 0016).
Claim 4: Watanabe teaches and exemplifies silicone-acrylic graft copolymers which are prepared by the emulsion graft polymerization of a polyorganosiloxane satisfying general formula (1) with a mixture of two (meth)acrylic acid ester monomers (paragraphs 0089 and preparation example 3), thereby satisfying claim 4.  As stated above, the average particle size of 
Claim 6: While Watanabe does not explicitly teach the haze increase rate limitation of claim 6, it is submitted that in the embodiments taught by Watanabe which satisfy all of the limitations of claim 1, the haze increase rate limitation would inherently be satisfied as identical compositions cannot have mutually exclusive properties.1
Claim 7: The compositions taught by Watanabe are used for coating leather substrates, thereby satisfying claim 7.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Additionally, it is believed that the presence of the silica matting agents as taught by Watanabe would not increase the haze beyond what is recited in claim 6 given the evidentiary teaching that silica matting agents do not cause haze formation (page 8 of a brochure on Syloid® matting agents by Grace Materials Technologies).